DETAILED ACTION
The Amendment filed 6/22/2021 has been entered.  
Allowable Subject Matter
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Spencer Warnick on 7/21/2021.

The application has been amended as follows to re-insert “stress-mitigating” into claims 10-20: 
Claim 10, Lines 14-15 are replaced by: --the steam dam including a stress- mitigating slot extending radially therein; and a fill member mounted in the stress-mitigating slot.—
Claim 12, Line 1: “wherein the” is amended to  --wherein the stress-mitigating—
Claim 17, Line 1: “wherein the” is amended to  --wherein the stress-mitigating—
Claim 18, Lines 9-10 are replaced by: --forming a stress-mitigating slot extending radially in the working fluid dam; and fixedly coupling a fill member in the stress-mitigating slot.—
Claim 19, Lines 4-6 are replaced by: -- wherein forming the stress-mitigating slot includes forming an opening into one of the casing flow guide and the diaphragm mounting element, and wherein fixedly coupling the fill member includes positioning the fill member in the stress-mitigating slot and the--

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746